FILED
                                                                          Mar 06 2019, 10:18 am

                                                                               CLERK
                                                                           Indiana Supreme Court
                                                                              Court of Appeals
                                                                                and Tax Court




      ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
      Charles E. Traylor                                         Curtis T. Hill, Jr.
      Kolb Roellgen & Kirchoff LLP                               Attorney General of Indiana
      Vincennes, Indiana
                                                                 Ian McLean
                                                                 Supervising Deputy Attorney
                                                                 General
                                                                 Indianapolis, Indiana



                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Christopher H. Boultinghouse,                              March 6, 2019
      Appellant-Defendant,                                       Court of Appeals Case No.
                                                                 18A-CR-1536
              v.                                                 Appeal from the Gibson Circuit
                                                                 Court
      State of Indiana,                                          The Honorable Jeffrey F. Meade,
      Appellee-Plaintiff.                                        Judge
                                                                 Trial Court Cause No.
                                                                 26C01-1804-F4-345



      Najam, Judge.


                                        Statement of the Case
[1]   Christopher H. Boultinghouse appeals his conviction for invasion of privacy, as

      a Class A misdemeanor, following a jury trial. Boultinghouse raises three

      issues for our review, which we restate as the following two issues:
      Court of Appeals of Indiana | Opinion 18A-CR-1536 | March 6, 2019                            Page 1 of 16
              1.       Whether his conviction for invasion of privacy infringes on
                       Boultinghouse’s fundamental rights under the United
                       States or Indiana Constitutions.


              2.       Whether the State presented sufficient evidence to support
                       Boultinghouse’s conviction.


[2]   We hold that the invasion of privacy statute does not infringe on

      Boultinghouse’s fundamental rights. We also hold that the State presented

      sufficient evidence to support Boultinghouse’s conviction. Accordingly, we

      affirm.


                                  Facts and Procedural History
[3]   On September 20, 2017, the trial court issued an ex parte order for protection

      for Roberta Hook and against Boultinghouse. According to the ex parte order,

      Hook had shown, by a preponderance of the evidence, that Boultinghouse was

      her intimate partner, namely, her husband (though the dissolution of their

      marriage would become final about one month later); that he had engaged her

      in domestic or family violence; that he represented a credible threat to her

      safety; and that the issuance of the order was necessary to bring about a

      cessation of that violence or threat of violence. The ex parte order expressly

      enjoined Boultinghouse from committing or threatening to commit further acts

      of domestic or family violence, stalking, or a sex offense against Hook; it

      prohibited him from harassing, annoying, telephoning, contacting, “or directly

      or indirectly communicating” with Hook; and it ordered Boultinghouse “to stay



      Court of Appeals of Indiana | Opinion 18A-CR-1536 | March 6, 2019         Page 2 of 16
      away from the residence” of Hook “even if invited . . . by [Hook] or any other

      person.” Ex. Vol. at 10-11.


[4]   A local law enforcement officer, Jennifer Loesch, served the ex parte order on

      Boultinghouse in person and advised him that, as the order was a temporary

      order, there would be a “following court date that [he would] need to be [at]

      and speak to the Judge,” who would then decide “whether or not a permanent

      order is issued.” Tr. Vol. 2 at 185. The court held the hearing to make the ex

      parte order a permanent order on September 26. Both Hook and Boultinghouse

      attended that hearing, and Boultinghouse “agree[d] to the issuance of the Order

      for Protection.” Ex. Vol. at 5. Later that same day, the court made the order

      for protection permanent and reiterated the same findings and advisements

      from the ex parte order. The permanent order automatically expires on

      September 20, 2019.


[5]   Nonetheless, about two months after the issuance of the permanent order for

      protection, Boultinghouse “pretty much” started living with Hook again. Tr.

      Vol. 2 at 136, 150. When later asked why she let Boultinghouse back into her

      home “even though there was a valid protective order” that Hook “still fe[lt

      she] needed,” Hook responded, “[b]ecause I just did.” Id. at 150.


[6]   On March 8, 2018, Boultinghouse and Hook got into an argument at her

      residence. During the argument, Boultinghouse was “yelling and hollering”; he

      “hit the wall,” which resulted in a hole in the wall; he struck Hook’s minor son;




      Court of Appeals of Indiana | Opinion 18A-CR-1536 | March 6, 2019       Page 3 of 16
      and he “chased [Hook] around” the kitchen. Id. at 156-57. Hook called 9-1-1,

      and Boultinghouse drove away in Hook’s car. Officers later arrested him.


[7]   The State charged Boultinghouse with invasion of privacy, as a Class A

      misdemeanor, among other offenses. At his ensuing jury trial, Boultinghouse

      did not object to the admission of, or otherwise challenge, either the ex parte

      order for protection or the permanent order for protection. Instead, his defense

      focused exclusively on the credibility of the State’s witnesses. The jury found

      Boultinghouse guilty of invasion of privacy, as a Class A misdemeanor, and the

      trial court entered its judgment of conviction and sentenced Boultinghouse

      accordingly. This appeal ensued.


                                         Discussion and Decision
                                    Issue One: Constitutional Challenges

[8]   On appeal, Boultinghouse first asserts that the invasion of privacy statute, Ind.

      Code § 35-46-1-15.1(a) (2018), as applied to him1 infringes on his

      constitutionally protected fundamental right to an intimate relationship,

      namely, his relationship with Hook. We review federal and state constitutional

      challenges de novo. See, e.g., Dycus v. State, 108 N.E.3d 301, 304 (Ind. 2018). As



      1
          As the Indiana Supreme Court has explained:
                A “facial challenge” is a claim that a statute, as written (i.e. “on its face”), cannot be
                constitutionally implemented. See Black’s Law Dictionary 261 (9th ed. 2009) (“A [facial
                challenge is a] claim that a statute . . . always operates unconstitutionally.”). A statute
                may also be challenged “as applied,” that is, that the “statute is unconstitutional on the
                facts of a particular case or in its application to a particular party.” Id.
      Meredith v. Pence, 984 N.E.2d 1213, 1218 n.6 (Ind. 2013) (alteration and omission original to Meredith).

      Court of Appeals of Indiana | Opinion 18A-CR-1536 | March 6, 2019                                   Page 4 of 16
       relevant here, Indiana Code Section 35-46-1-15.1(a) states that “[a] person who

       knowingly or intentionally violates: (1) a protective order to prevent domestic

       or family violence . . . commits invasion of privacy, a Class A misdemeanor.”


[9]    As an initial matter, the State argues that Boultinghouse has waived his

       constitutional arguments because he raises them for the first time on appeal.

       See, e.g., Leonard v. State, 80 N.E.3d 878, 884 n.4 (Ind. 2017). However, “our

       appellate courts often address as-applied constitutional challenges on their

       merits for the first time on appeal.” Sandleben v. State, 22 N.E.3d 782, 793 n.8

       (Ind. Ct. App. 2014), trans. denied. Moreover, Indiana’s appellate courts prefer

       to resolve appeals on their merits. E.g., Moriarity v. Ind. Dep’t of Nat. Res., 113

       N.E.3d 614, 623 (Ind. 2019). Accordingly, we exercise our discretion to

       address Boultinghouse’s constitutional challenges.


[10]   Boultinghouse asserts that his “conviction violates his substantive due process

       right to maintain intimate relationships” under the federal and state

       constitutions. Appellant’s Br. at 23. In particular, Boultinghouse asserts that

       the invasion of privacy statute violates his “right to maintain a private and

       intimate relationship” with Hook, his former wife, where “they lived together in

       her house at her invitation; shared the same room; slept together in the same

       bed; shared the same car; provided rides for one another; lied for one another;

       procured medicine for one another; cared for the same child; and felt the most

       complex and powerful emotion—love—for one another.” Id. at 27 (citations

       omitted). As a matter of federal constitutional law, the Supreme Court of the

       United States “has long recognized that freedom of personal choice in matters

       Court of Appeals of Indiana | Opinion 18A-CR-1536 | March 6, 2019           Page 5 of 16
       of marriage and family life is one of the liberties protected by the Due Process

       Clause of the Fourteenth Amendment” to the United States Constitution.

       Cleveland Bd. of Educ. v. LaFleur, 414 U.S. 632, 639-40 (1974).


[11]   However, the existence of and basis for Boultinghouse’s purported right under

       the Indiana Constitution is less clear. The Indiana Supreme Court has never

       held that such a right exists under the Indiana Constitution. Boultinghouse

       does not specifically reference the Due Course of Law Clause from Article 1,

       Section 12 of the Indiana Constitution2 in his brief, but his argument is

       analogous to a substantive due process argument, which is occasionally

       associated with that provision. See, e.g., Baird v. Lake Santee Reg’l Waste & Water

       Dist., 945 N.E.2d 711, 716 (Ind. Ct. App. 2011); N.B. v. Sybinski, 724 N.E.2d

       1103, 1112 (Ind. Ct. App. 2000) (citing Ind. High Sch. Athletic Ass’n, Inc. v.

       Carlberg, 694 N.E.2d 222, 241 (Ind. 1997)), trans. denied. Alternatively, the

       Indiana Supreme Court has on rare occasions found implied rights under

       Article 1, Section 1.3 See Solomon v. State, ___ N.E.3d ___, No. 18A-CR-2041,

       2019 WL 386367, at *2 (Ind. Ct. App. Jan. 31, 2019) (collecting cases), not yet




       2
         Article 1, Section 12 states: “All courts shall be open; and every person, for injury done to him in his
       person, property, or reputation, shall have remedy by due course of law. Justice shall be administered freely,
       and without purchase; completely, and without denial; speedily, and without delay.”
       3
           Article 1, Section 1 states:
                  WE DECLARE, That all people are created equal; that they are endowed by their
                  CREATOR with certain inalienable rights; that among these are life, liberty, and the
                  pursuit of happiness; that all power is inherent in the people; and that all free
                  governments are, and of right ought to be, founded on their authority, and instituted for
                  their peace, safety, and well-being. For the advancement of these ends, the people have,
                  at all times, an indefeasible right to alter and reform their government.

       Court of Appeals of Indiana | Opinion 18A-CR-1536 | March 6, 2019                                      Page 6 of 16
       certified. However, the modern validity of that approach has been called into

       question. See Morrison v. Sadler, 821 N.E.2d 15, 31 (Ind. Ct. App. 2005)

       (discussing Doe v. O’Connor, 790 N.E.2d 985, 991 (Ind. 2003)). But we need not

       ascertain the precise legal basis for Boultinghouse’s state constitutional

       argument, if there is one, to decide this appeal.


[12]   Under federal substantive due process analysis, the State may not “directly and

       substantially” interfere with fundamental rights. Zablocki v. Redhail, 434 U.S.

       374, 387 (1978). If it does, the State’s action is subject to strict scrutiny. See

       Clark v. Jeter, 486 U.S. 456, 461 (1988). “In order to survive strict scrutiny[,] a

       state action must be a necessary means to a compelling governmental purpose

       and be narrowly tailored to that purpose.” Ind. Dep’t of Envtl. Mgmt. v. Chem.

       Waste Mgmt., Inc., 643 N.E.2d 331, 337 (Ind. 1994). “Ordinary government

       activities” that do not infringe on fundamental rights, on the other hand, “must

       only satisfy a rational basis test, which requires merely that the law be

       ‘rationally related to a legitimate governmental purpose.’” Id. (quoting Clark,

       486 U.S. at 461).


[13]   Our Court has held that the “state and federal substantive due process

       analys[e]s [are] identical.” N.B., 724 N.E.2d at 1112. Similarly, the Indiana

       Supreme Court has held that, even if judicially enforceable implied rights exist

       under Article 1, Section 1, the State may not impose a “material burden” on

       them. See, e.g., Clinic for Women, Inc. v. Brizzi, 837 N.E.2d 973, 983-84 (Ind.

       2005). The Indiana Supreme Court has held that the material-burden analysis



       Court of Appeals of Indiana | Opinion 18A-CR-1536 | March 6, 2019            Page 7 of 16
       is, at least in some contexts, “equivalent” to the corresponding federal analysis

       under the Fourteenth Amendment’s Due Process Clause. Id.


[14]   With that background, and assuming for the sake of argument that

       Boultinghouse’s relationship with Hook implicates his federal and state

       fundamental rights, we conclude that the invasion of privacy statute does not

       directly and substantially interfere with, and is not a material burden on, those

       rights. While evidence of Boultinghouse’s relationship with Hook was a factual

       predicate to the issuance of the order for protection, that relationship is not an

       element of the offense of invasion of privacy, and the State did not need to

       present any evidence of that relationship to prove his commission of the

       offense. See I.C. § 35-46-1-15.1(a)(1). Rather, Boultinghouse violated the

       statute only when he knowingly or intentionally violated the terms of the order

       for protection. Thus, the statute neither directly and substantially interferes

       with nor materially burdens Boultinghouse’s fundamental right to an intimate

       relationship with Hook. As the State says, “[a]t most, the statute operates . . .

       indirectly on such [rights] by penalizing individuals who have violated a valid

       court order . . . .” Appellee’s Br. at 22.


[15]   Further, Boultinghouse’s complaints on appeal are more properly directed at

       the permanent order for protection than at the invasion of privacy statute. But

       the order for protection is an order collateral to Boultinghouse’s criminal

       prosecution; it arose from a separate trial court proceeding at which

       Boultinghouse appeared and “agree[d]” to the need for the order and from

       which he did not appeal. Ex. Vol. at 5. By appearing before the court at the

       Court of Appeals of Indiana | Opinion 18A-CR-1536 | March 6, 2019         Page 8 of 16
       hearing on the permanent order for protection and, at that hearing, having

       agreed to the issuance of the permanent order, Boultinghouse invited any error,

       constitutional or otherwise, in the issuance of the permanent order for

       protection. See, e.g., Wright v. State, 828 N.E.2d 904, 907 (Ind. 2005). And,

       assuming he even could have done so, by not appealing the trial court’s

       judgment in that cause directly, he forfeited any challenges he had to the

       validity of the order. See, e.g., Schlicter v. State, 779 N.E.2d 1155, 1156-57 (Ind.

       2002).


[16]   In other words, Boultinghouse cannot now collaterally attack the validity of the

       order for protection under the guise of a challenge to the constitutionality of the

       invasion of privacy statute. The statute merely criminalizes the violation of the

       collateral order for protection; it is the order for protection that restricted

       Boultinghouse’s movement and communication vis-à-vis Hook. Boultinghouse

       had his chance to argue against the order for protection during the prior

       proceedings, and his failure to do so then precludes him from doing so now.

       See, e.g., Wilkes v. State, 984 N.E.2d 1236, 1240 (Ind. 2013) (quoting Pruitt v.

       State, 903 N.E.2d 899, 905 (Ind. 2009)).


[17]   As the invasion of privacy statute does not infringe on Boultinghouse’s

       fundamental rights, it is constitutional if it is rationally related to a legitimate

       governmental purpose. Ind. Dep’t of Envtl. Mgmt., 643 N.E.2d at 337 (quoting

       Clark, 486 U.S. at 461). Boultinghouse presents no argument supported by

       cogent reasoning that the statute, as applied to him, fails that test. Ind.

       Appellate Rule 46(A)(8)(a). And the statute provides a rational means for the

       Court of Appeals of Indiana | Opinion 18A-CR-1536 | March 6, 2019             Page 9 of 16
       State to enforce its legitimate governmental interest in securing compliance with

       court orders entered to protect the victims of domestic or family violence.

       Boultinghouse does not have an unqualified liberty interest that supersedes the

       State’s interest in the enforcement of its statutes and court orders. Accordingly,

       we hold that Boultinghouse’s conviction under the invasion of privacy statute

       does not unconstitutionally infringe on his federal or state fundamental rights.


                                  Issue Two: Sufficiency of the Evidence

[18]   Boultinghouse also asserts on appeal that the State failed to present sufficient

       evidence to show that he knowingly or intentionally violated the order for

       protection. See I.C. § 35-46-1-15.1(a). As our Supreme Court has stated:


               When an appeal raises “a sufficiency of evidence challenge, we
               do not reweigh the evidence or judge the credibility of the
               witnesses, and we respect a fact-finder’s ‘exclusive province to
               weigh conflicting evidence.’” Joslyn v. State, 942 N.E.2d 809, 811
               (Ind. 2011) (quoting Alkhalidi v. State, 753 N.E.2d 625, 627 (Ind.
               2001)). We consider only the probative evidence and the
               reasonable inferences that support the verdict. Tharp v. State, 942
               N.E.2d 814, 816 (Ind. 2011). “We will affirm ‘if the probative
               evidence and reasonable inferences drawn from the evidence
               could have allowed a reasonable trier of fact to find the defendant
               guilty beyond a reasonable doubt.’” Joslyn, 942 N.E.2d at 811
               (quoting Tobar v. State, 740 N.E.2d 109, 111-12 (Ind. 2000)).


       Phipps v. State, 90 N.E.3d 1190, 1195 (Ind. 2018).


[19]   The State presented sufficient evidence to support Boultinghouse’s conviction.

       In particular, the State admitted into the record, without objection, the

       permanent order for protection. That order stated on its face both that
       Court of Appeals of Indiana | Opinion 18A-CR-1536 | March 6, 2019        Page 10 of 16
       Boultinghouse was aware of the order and that he was prohibited from

       committing or threatening to commit further acts of domestic or family violence

       against Hook; from harassing, annoying, telephoning, contacting, or directly or

       indirectly communicating with Hook; and from being at Hook’s residence, even

       if she invited him there. And both Hook and her son testified at

       Boultinghouse’s trial that, after the issuance of that order, Boultinghouse was

       frequently at Hook’s residence, frequently communicated with her, and, on

       March 8, 2018, had had an argument with Hook in which he chased her, yelled

       at her, punched a hole in a wall at her home, and struck her son.


[20]   Undeterred, Boultinghouse argues on appeal that the State failed to make its

       case because, while Hook could not “waive or nullify” the order for protection

       by inviting Boultinghouse to her residence, I.C. § 34-26-5-11, she could

       somehow unilaterally “modify” the order to permit him to come to her home.

       See Appellant’s Br. at 30-35. Boultinghouse further argues along those lines that

       it is absurd to construe the invasion of privacy statute otherwise and that the

       rule of lenity demands interpreting the statute favorably to Boultinghouse. We

       conclude that there is nothing ambiguous or absurd about the invasion of

       privacy statute; that Hook had no authority to unilaterally modify the court’s

       order for protection; that no reasonable person would read the statutes and

       conclude otherwise; and that Boultinghouse’s argument to the contrary on this

       issue is not supported by cogent reasoning.




       Court of Appeals of Indiana | Opinion 18A-CR-1536 | March 6, 2019        Page 11 of 16
[21]   Boultinghouse further asserts that the State failed to show that he had

       knowingly or intentionally violated the order for protection. In particular,

       Boultinghouse argues as follows:


               the violation [of the order for protection] could not have been a
               knowing or intentional violation for the following reasons: 1) no
               evidence was introduced by the State that the “permanent” Order
               for Protection was distributed or served upon [Boultinghouse] in
               any manner, let alone the manner prescribed by the Indiana Trial
               Rules; 2) no evidence was introduced by the State that
               [Boultinghouse] was even aware of the existence of the
               “permanent” Order for Protection, let alone that he understood
               its terms; 3) no evidence was introduced explaining what
               “personally served” meant in relation to Deputy Loesch’s
               testimony about the Ex Parte Order for Protection; 4) even if
               “personally served” meant actually physically handing the order
               to [Boultinghouse] . . . no evidence was introduced that
               [Boultinghouse] could read or understand the order; 5) in fact,
               the evidence in the form of testimony from Deputy Loesch about
               the order made clear that she simply assumed he knew what it
               meant; 6) no evidence was presented that [Boultinghouse] was
               ever made aware of Section [34-26-5-11] . . . of the Indiana Civil
               Protection Order Act or understood its terms; and most
               importantly 7) even if [Boultinghouse] knew about the order . . .
               the conduct of [Hook] . . . over the course of at least four (4)
               months could only be reasonably interpreted by [Boultinghouse]
               to mean that his conduct . . . was not a violation of the order.


       Appellant’s Br. at 36-37 (citations and footnotes omitted).


[22]   We reject each of Boultinghouse’s arguments. At trial, he did not object to the

       admission of the two orders for protection on the grounds that they were void

       for lack of service, and, in any event, we have held that proof of actual service


       Court of Appeals of Indiana | Opinion 18A-CR-1536 | March 6, 2019         Page 12 of 16
       of an order of protection is not required to show a violation of the invasion of

       privacy statute. See Dixon v. State, 869 N.E.2d 516, 520 (Ind. Ct. App. 2007).

       Boultinghouse personally attended the hearing on the permanent order for

       protection, which satisfied the invasion of privacy statute’s requirement that he

       knowingly or intentionally violated the order. He did not argue during his

       criminal trial that he lacked an awareness of or an understanding of either order

       for protection, and, in any event, Officer Loesch’s testimony and the face of the

       permanent order for protection both unambiguously demonstrate that

       Boultinghouse knew of both orders and understood them. And we have

       likewise previously held that “lack of consent is not an element of invasion of

       privacy” and, therefore, “there is no element of that offense that [the protected

       person’s] consent would negate.” Id. Boultinghouse’s arguments on appeal are

       contrary to law, are contrary to our standard of review for sufficiency issues,

       and are not well taken. We affirm his conviction.


[23]   Affirmed.


       Altice, J., concurs.


       Pyle, J., concurs in result with separate opinion.




       Court of Appeals of Indiana | Opinion 18A-CR-1536 | March 6, 2019       Page 13 of 16
                                                   IN THE
           COURT OF APPEALS OF INDIANA

       Christopher H. Boultinghouse,                              Court of Appeals Case No.
                                                                  18A-CR-1536
       Appellant-Defendant,

               v.

       State of Indiana,
       Appellee-Plaintiff.




       Pyle, Judge concurring in result with opinion.


[24]   I concur in the result reached by my colleagues, but I write separately to state

       that it is unnecessary to address any of Boultinghouse’s constitutional claims.

       See Hulse v. Indiana State Fair Board, 94 N.E.3d 726 (Ind. Ct. App. 2018) (noting

       that appellate courts do not address constitutional claims if resolution can be

       reached on non-constitutional grounds). In addition, my colleagues hold,

       making an assumption that Boultinghouses’s relationship has a constitutional

       dimension, that Indiana’s invasion of privacy statute does not affect any of

       Boultinghouse’s fundamental rights, and, as a result, is subject to only rational

       basis analysis. I believe this may not be correct.



       Court of Appeals of Indiana | Opinion 18A-CR-1536 | March 6, 2019                      Page 14 of 16
[25]   First, my colleagues need not address the constitutional issues because

       Boultinghouse invited any error when he agreed to the permanent protective

       order. Wright v. State, 828 N.E.2d 904 (Ind. 2005) (a party may not take

       advantage of an error that he commits, invites, or which is the natural

       consequence of her own neglect or misconduct). In addition, Indiana Code §§

       35-34-1-6(a)(3) and 35-34-1-4(a) generally require that a motion to dismiss be

       filed when alleging a statute is constitutionally defective; failure to do so

       generally results in waiver of the issue on appeal. See Payne v. State, 484 N.E.2d

       16, 18 (Ind. 1985); Baumgartner v. State, 891 N.E.2d 1131 (Ind. Ct. App. 2008).

       As Boultinghouse did not file a motion to dismiss involving the alleged

       constitutional infirmity surrounding the invasion of privacy statute, the issue is

       waived.


[26]   Second, I respectfully submit that my colleagues give too cursory an analysis to

       Boultinghouse’s claim. I do not believe it is enough to state that because

       Boultinghouse’s “relationship” is not an element of the offense, there cannot be

       a material impact on his fundamental rights. In fact, a strong argument can be

       made that Boultinghouse’s right to maintain intimate relationships with others

       is materially burdened by Indiana’s invasion of privacy statute. This is a right

       that is applied to the States through the Due Process Clause of the Fourteenth

       Amendment. I believe the facts of this case could support a finding that the

       statute in question undeniably burdens the right to maintain the sort of intimate

       relationships constitutionally protected from unwarranted government

       intrusion. In such a case, we would apply strict scrutiny analysis. But, it is also


       Court of Appeals of Indiana | Opinion 18A-CR-1536 | March 6, 2019          Page 15 of 16
likely that the statute might survive strict scrutiny analysis because it addresses

a compelling governmental interest (preventing domestic violence), is narrowly

tailored to meet that need, and is the least restrictive means for achieving the

government’s objective. Nonetheless, it is my view that wading into competing

constitutional analyses is unnecessary in this case because Boultinghouse

waived consideration of this issue by inviting the claimed error and failing to

preserve the issue before the trial court. In all other respects, I concur in the

result of my colleague’s opinion.




Court of Appeals of Indiana | Opinion 18A-CR-1536 | March 6, 2019          Page 16 of 16